Case 3:20-cv-00045-JPJ-PMS Document 96 Filed 09/17/20 Page 1 of 5 Pageid#: 3758




                    IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF VIRGINIA

                             No. 3:20-cv-00045-JPJ-PMS

 WILD VIRGINIA, VIRGINIA WILDERNESS             )
 COMMITTEE, UPSTATE FOREVER, SOUTH              )
 CAROLINA WILDLIFE FEDERATION, NORTH            )
 CAROLINA WILDLIFE FEDERATION,                  )
 NATIONAL TRUST FOR HISTORIC                    )
 PRESERVATION, MOUNTAINTRUE, HAW                )
 RIVER ASSEMBLY, HIGHLANDERS FOR                )
 RESPONSIBLE DEVELOPMENT, DEFENDERS             )
 OF WILDLIFE, COWPASTURE RIVER                  )
 PRESERVATION ASSOCIATION, CONGAREE             )
 RIVERKEEPER, THE CLINCH COALITION,             )
 CLEAN AIR CAROLINA, CAPE FEAR RIVER            )
 WATCH, ALLIANCE FOR THE SHENANDOAH             )
 VALLEY, and ALABAMA RIVERS ALLIANCE,           )
                                                )
                       Plaintiffs,              )
                                                )
 v.                                             )
                                                )
 COUNCIL ON ENVIRONMENTAL QUALITY and           )        PLAINTIFFS’ MOTION FOR
 MARY NEUMAYR IN HER OFFICIAL CAPACITY          )          STATUS CONFERENCE
 AS CHAIR OF THE COUNCIL ON                     )
 ENVIRONMENTAL QUALITY,                         )
                                                )
                       Defendants,              )
                                                )
 AMERICAN FARM BUREAU FEDERATION,               )
 AMERICAN FUEL & PETROCHEMICAL                  )
 MANUFACTURERS, AMERICAN FOREST                 )
 RESOURCE COUNCIL, AMERICAN PETROLEUM           )
 INSTITUTE, AMERICAN ROAD &                     )
 TRANSPORTATION BUILDERS ASSOCIATION,           )
 CHAMBER OF COMMERCE OF THE UNITED              )
 STATES OF AMERICA, FEDERAL FOREST              )
 RESOURCE COALITION, INTERSTATE                 )
 NATURAL GAS ASSOCIATION OF AMERICA,            )
 and NATIONAL CATTLEMEN’S BEEF                  )
 ASSOCIATION,                                   )
                                                )
                       Defendant-Intervenors.   )
Case 3:20-cv-00045-JPJ-PMS Document 96 Filed 09/17/20 Page 2 of 5 Pageid#: 3759




        Plaintiffs (“Conservation Groups”) respectfully move this Court to convene a status

 conference, either by telephone conference or video conference, to discuss the management of

 this case. In support thereof, the Conservation Groups state the following:

        1.        The Conservation Groups commenced this proceeding on July 29, 2020, see Dkt.

 1, and filed a motion for preliminary injunction on August 18, 2020, see Dkt. 30. Defendant and

 Defendant-Intervenors filed motions to dismiss on standing and ripeness on August 25, 2020.

 See Dkt. 52, Dkt. 56.

        2.        On September 11, 2020, the Court denied the Conservation Groups’ motion for

 preliminary injunction, stating in part that “it is not unlikely that interpretative testimony and

 expert opinion would be required for the proper determination of the validity of the Rule” and

 “the jurisdictional standing and ripeness issues raised in opposition to the request for an

 injunction and in the pending Rule 12(b)(1) motions to dismiss may very well require evidence.”

 Dkt. 92 at 11.

        3.        The deadline for the Conservation Groups to appeal this Court’s denial of the

 motion for preliminary injunction is November 10, 2020.

        4.        The Court has not yet ruled on the Defendants’ or Defendant-Intervenors’

 Motions to Dismiss.

        5.        The NEPA Rule at issue in this proceeding went into effect on September 14,

 2020. See 40 C.F.R. § 1506.13.

        6.        On September 14, 2020, the Conservation Groups contacted Defendants and

 Defendant-Intervenors to suggest a status conference to discuss the anticipated timeline for the

 government to file the administrative record, a timeline for briefing expedited summary




                                                   2
Case 3:20-cv-00045-JPJ-PMS Document 96 Filed 09/17/20 Page 3 of 5 Pageid#: 3760




 judgment, and the discovery issues raised in the Court’s order and (if necessary) a schedule for

 completing discovery.

        7.      Defendant-Intervenors take no position on this motion for a status conference, but

 note their position that discovery should not be conducted in record review cases, except in

 narrow circumstances not present in this litigation.

        8.      Defendants oppose a status conference and note their preference to negotiate a

 case management schedule with the Conservation Groups prior to discussion with the Court.

 Defendants’ proposed schedule would not begin until the Court rules on the Motions to Dismiss.

 Defendants also assert their position that discovery is not necessary in this case.

        9.      The Conservation Groups request a status conference to obtain guidance from the

 Court on the discovery issues raised in the Court’s recent order, as well as any anticipated

 timeline for a ruling on the Motions to Dismiss, as they relate to a potential interlocutory appeal

 of the Preliminary Injunction, and/or expedited briefing on Summary Judgment. The

 Conservation Groups believe all parties would benefit from more guidance from the Court on

 these issues prior to setting a case management schedule.

        10.     For the reasons stated above, the Conservation Groups respectfully request a

 status conference with all parties and the Court.

        Respectfully submitted, September 17th, 2020.

        SOUTHERN ENVIRONMENTAL LAW CENTER

                                               /s/ Kimberley Hunter
                                               N.C. Bar No. 41333
                                               601 West Rosemary Street
                                               Suite 220
                                               Chapel Hill, NC 27516
                                               khunter@selcnc.org
                                               919-967-1450




                                                     3
Case 3:20-cv-00045-JPJ-PMS Document 96 Filed 09/17/20 Page 4 of 5 Pageid#: 3761




                                    /s/ Sam Evans
                                    N.C. Bar No. 44992
                                    48 Patton Ave
                                    Suite 304
                                    Asheville, NC 28801-3321
                                    sevans@selcnc.org
                                    828-258-2023

                                    /s/ Nicholas S. Torrey
                                    N.C. Bar No. 43382
                                    601 West Rosemary Street
                                    Suite 220
                                    Chapel Hill, NC 27516
                                    ntorrey@selcnc.org
                                    919-967-1450

                                    /s/ Megan Kimball
                                    N.C. Bar No. 53837
                                    601 West Rosemary Street
                                    Suite 220
                                    Chapel Hill, NC 27516
                                    mkimball@selcnc.org
                                    919-967-1450

                                    /s/ Kristin Davis
                                    VA. Bar No. 85076
                                    201 West Main St.
                                    Suite 14
                                    Charlottesville, VA 22902-5065
                                    kdavis@selcva.org
                                    434-977-4090




                                       4
Case 3:20-cv-00045-JPJ-PMS Document 96 Filed 09/17/20 Page 5 of 5 Pageid#: 3762




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 17th, 2020, I electronically filed the foregoing Motion

 for a Status Conference with the Clerk of Court using the CM/ECF System, which will

 automatically send e-mail notification of such filing to all counsel of record.



                                               /s/       Kimberley Hunter




                                                     5
